  Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 1 of 7




EXHIBIT C
                Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 2 of 7




  -----Original Message-----
  From: Pat Noonan
  Sent: Monday, April 29, 2019 12:06 PM
  To: jorge@jihlaw.com
  Cc: Jonathan Einhorn <einhornlawoffice@gmail.com>
  Subject: RE: Meet and Confer re protective order           v. Yale

 Jorge,
       I have no ability to know in advance which individuals at Yale may have a need to contact
 him. He has an ongoing relationship with the University and in the normal course, I anticipate
 that he will receive communications from the University. Of course, we have no objection to you
 having your client send you all communications he receives.
       Pat

  Patrick M. Noonan
 Donahue, Durham & Noonan, P.O.
 741 Boston Post Rd.
 Guilford, CT 06437
 (203)457-5209 (direct)
 (203)314-4562 (cell)
 (203) 458-9168 (office)

-·---Original Message-----
From: jorge@jihlaw.com <jorge@jihlaw.com>
Sent: Monday, April 29, 201911:24 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Cc: Jonathan Einhorn <einhornlawoffice@gmail.com>
Subject: RE: Meet and Confer re protective order           v. Yale

Hi Pat:

I was referring to Dean Gleason's e-mail regarding healthcare . She certainly knows of the
situation and should not be contacting him under any circumstances. As far as general e-mails to
all students that are part of widely distributed information to all students, those are fine to
continue. Essentially he does not need to be removed from the student database for electronic
communication of gereral information.

The only direct communication is to be from his psychiatrist. I am not sure if his doctor is an
employee of Yale or if he is part of a subcontractor that provides medical services. In either case,
                Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 3 of 7



  his current psychiatrist can communicate with him directly and he is the only individual
  associated with Yale that can communicate with him directly. His treatment is to of course
  remain confidential and not disclosed to any of the Defendants in this case.

  I am happy to review any communications Yale representatives inend to send to my client.
  Please just run it through me and do not let any of them contact him directly.


  Regards,


 Jorge I. He1·nandez

 Cell (619) 985-0348
 Office(619) 475-6677
 Fax (619) 475-6296



        -------- Original Message --------
       Subject: RE: Meet and Confer re protective order      v. Yale
       From: "Pat Noonan" <PNoonan@ddnctlaw.com <mailto:PNoonan@ddnctlaw.com> >
       Date: Mon, April 29, 2019 8:07 am
       To: "jorge@jihlaw.com <mailto:jorge@jihlaw.com> "<jorge@jihlaw.com
 <mailto:jorge@jihlaw.com> >
       Cc: Jonathan Einhorn <einhornlawoffice@gmail.com
 <mailto:einhornlawoffice@gmail.com> >

        Hi Jorge,
        Please let me know which "representatives" (plural) contacted your client. The only
 contact of which I am aware is that Dean Gleason emailed him yesterday regarding the
 opportunity to continue seeing his therapist at Yale Health. That was not related to the lawsuit,
 but to his requests to her that he be allowed to continue in that relationship despite the
 suspension. As soon as I learned of her email to              I emailed you and Jon to inform you
 that arrangements had been made to permit him to continue that treatment. I asked you to
 inform him of Dean Gleason's email, in the event that he was not monitoring his emails. The goal
 was to do everything possible to insure that he could get on his therapist's schedule and not have
 any interruption in his treatment (I understand his most recent visit was last week). In short,
 there was no communication with your client about this lawsuit, nor was there anything
improper about Dean Gleason informing                . of the method for continuing the therapy he
had requested.
       There will undoubtedly be other contacts between Yale and your client while he is on
suspension. Despite the fact that he is not currently enrolled, he is still a Yale student. There
will be a variety of information that needs to be communicated to him, and obtained from him,
while he is on suspension. Those communications cannot, and should not, be stopped. Since you
want to proceed in the lawsuit anonymously (and my clients agree with that), Yale will not be
informing any employees except those who have a need to know of the lawsuit or the suspension.
Thus there is no practical way for us to insure that no Yale employee contacts your client. Please
let me know if you have any further concerns.
                                                 2
              Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 4 of 7



        Pat

       Patrick M. Noonan
       Donahue, Durham & Noonan, P .C.
       741 Boston Post Rd.
       Guilford, CT 06437
       (203)457-5209 (direct)
       (203)314-4562 (cell)
       (203) 458-9168 (office)

        -----Original Message-----
        From: jorge@jihlaw.com <mailto:jorge@jihlaw.com> <jorge@jihlaw.com
 <mailt o:jorge@jihlaw.com> >
       Sent: Monday, April 29, 2019 3:55 AM
       To: Pat Noonan <PNoonan@ddnctlaw.com <mailto:PNoonan@ddnctlaw.com> >
       Subject: Meet and Confer re protective order    . v. Yale

       Pat:

       It is my understanding that representatives from Yale University have contacted my
client directly. All communications to my client are to go through me without exception. Yale's
actions have caused an immense amount of emotional distress and he continues to worry about
what they have done and potentially will do in the future. Yale has suspended him therefore
there should be no reason for them to contact h im unless his s uspension is lifted without
restrictions.

       I hope this will clear any miscommunications regnrding contact with a represented party.
Any further contact between any Yale representative and my client will compel me to file for a
protective order with the Court.

      Regards,


      Jorge I. Hernandez

      Cell (619) 985-0348
      Office(6 19) 4 75-6677
      Fax (619) 475-6296



      ----- -- - Original Message --------
      Subject: RE:           v. Yale
      From: "Pat Noonan" <PNoonan@ddnctlaw.com <mailto:PNoonan@ddnctlaw.com>
><mailto:PNoonan@ddnctla w .com> >
      Date: Sun, April 28, 2019 10:11 am
      To: Jonathan Einhorn <einhornlawoffice@gmail.com
<mailto:einhornlawoffice@gmail.com> ><mailto:einhornlawoffice@gmail.com> >

                                               3
                Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 5 of 7



        Cc: Jorge Hernandez <jorge@jihlaw.com <mailto:jorge@jihlaw.com>
  ><mailto:jorge@jihlaw.com> >

         Thanks, Jon. I just learned that Dean Gleason has informed           ' by email that the
  University has granted an exception to its usual policy and will permit him to continue seeing
  his Yale Health therapist until the therapist leaves at the end of June, despite the fact that he is
  currently not enrolled as a student. My understanding is that          jlast therapy session was
  last week. As a result, if he calls for an appointment promptly, his therapy sh'ould continue
  without interruption. Since we have no way of knowing whether ·          lis checking his email
  regularly, I was asked to request that one of you contact him and suggest that he call for an
  appointment tomorrow. Thanks.

        Pat

        Patrick M. Noonan
        Donahue, Durham & Noonan, P.C.
        741 Boston Post Rd.
        Guilford, CT 06437
        (203)457-5209 (direct)
        (203)314-4562 (cell)
        (203) 458-9168 (office)

      -----Original Message--·· -
      From: Jonathan Einhorn <einhornlawoffice@gmail.com
<mailto:einhornlawoffice@gmail.com> ><mailto:einhornlawoffice@gmail.com:> >
      Sent: Sunday, April 28, 2019 12:57 PM
      To: Pat Noonan <PNoonan@ddnctlaw.com <mailto:PNoonan@ddnctlaw.com>
><mailto:PNoonan@ddnctlaw.com> >
      Cc: Jorge Hernandez <jorge@jihlaw.com <mailto:jorge@jihlaw.com>
><mailto:jorge@jihlaw.com> >
      Subject: Re :      v. Yale

      Jorge: I recommend that you withdraw as against Dean Gleason also, based on Pat's
representations. No need to add more complexity to the case.

       jon

      On Sat, Apr 27, 2019 at 10:03 PM Pat Noonan <PNoonan@ddnctlaw.com
<mailto:PNoonan@ddnctlaw .com> ><mailto:PNoonan@ddnctlaw .com>
><mailto:PNoonan@ddnctlaw.com> >wrote:


       Jorge, she is just the messenger. When .. was suspended, he is considered to be
withdrawn from school, and one of the consequences is that he is no longer a member of the
health plan. The person who made the suspension decision was Dean Chun. All Dean Gleason
did was to infoi·m h im of the suspension and the fact that he would no longer be a member of the
health plan. Leaving her in the lawsuit will not further your case, but will set you up for a claim
for vexatious litigation.
       Pat
                                                  4
                 Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 6 of 7



        Patrick M. Noonan
        Donahue, Durham & Noonan, P.C.
       741 Boston Post Rd.
       Guilford, CT 06437
       (203)457-5209 (direct)
       (203) 314-45 62 (cell)
       (208) 458-9168 (office)

       -----Original Message----·
       From: Jorge Hernandez <jorge@jihlaw.com <mailto:jorge@jihlaw.com>
 ><mailto:jorge@jihlaw .com> ><mailto:jorge@jihlaw .com> >
       Sent: Friday, April 26, 2019 11:58 PM
       To: Pat Noonan <PNoonan@ddnctlaw.com <mailto:PNoonan@ddnctlaw.com>
 ><mailto:PNoonan@ddnctla w .com> ><mailto:PNoonan@ddnctlaw .com> >
       Cc: Jonathan Einhorn <einhornlawoffice@gmail.com
 <mailto:einhornlawoffice@gmail.com> ><mailto:einhornlawoffice@gmail.com>
 ><mailto:einhornlawoffice@gmail.com> >
       Subject: Re:       v. Yale

       Hi Pat:

      She is in because she denied the medical treatment to my client even after he told her he
was under the care of a psychiatrist. She is the basis for the IIED claim.

       We can't dismiss her at this stage. Or perhaps I can convince my client to drop her if your
client stipulates to allow him to graduate with his 2019 class.

      Let me know. Maybe we can work something out this weekend.

      Regards,

      Jorge



      Sent from my Verizon, Samsung Galaxy smartphone

      -------- Original message ------ --
      From: Pat Noonan <PNoonan@ddnctlaw.com <mailto:PNoonan@ddnctlaw.com>
><mailto:PNoonan@ddnctlaw .com> ><mailto:PNoonan@ddnctlaw .com> >
      Date: 4/26/19 8:28 PM (GMT-07:00)
      To: Jorge Hernandez <jorge@jihlaw.com <mailto:jorge@jihlaw.com>
><mailto:jorge@jihlaw.com> ><mailto:jorge@jihlaw.com> >
      Cc: Jonathan Einhorn <einhornlawoffice@gmail.com
<mailto:einhornlawoffice@gmail.com> ><mailto:einhornlawoffice@gmail.com>
><mailto:einhornlawoffice@gmail.com> >
      Subject:          v. Yale


                                                s
               Case 3:19-cv-00620-AWT Document 28-3 Filed 05/03/19 Page 7 of 7



         Hi Jorge,

         I talked with Jon earlier today to request that you withdraw as to Angela Gleason. She
  really had nothing to do with this case. Since she is the Dean
                             , she was required to tell him of the decision to suspend him. However,
 she had no role in either the decision or the investigation. As they say, "Don't shoot the
 messenger." I thought about why you might have sued her; and it occurred to me that you may
 have done so because she was a defendant in the Montague case. At that time she was a Title IX
 Coordinator, and in that capacity had a role in the complaint process. She left that position a
 couple of years ago when she was promoted to Dean                        I Obviously, I can file an
 immediate motion for summary judgment on this issue; but I thought it really would make life
 easier for everyone if you just withdrew against her. Let me know what you think. Thanks.

        Pat



        Patrick M. Noonan

        Donahue, Durham & Noonan, P.C.

        741 Boston Post Rd.

       Guilford, CT 06437

       (203)457-5209 (direct)

       (203)314-4562 (cell)

       (203) 458-9168 (office)




       Jonathan J. Einhorn, Esq.
       Attorney & Counselor at Law
       129 Whitney Avenue
       New Haven, CT. 06510
       tel: 203-777-3777
       einhornlawoffice@gmail.com <mailto:einhornlawoffice@gmail.com>
<mail to: einhornla woffice@gm ail. com> <mail to: einhornla woffice@gm ail. com>
       fax : 203-782-1721
       cell: 203-623-7373

                                                   6
